Case: 18-10852      Document: 00514979092         Page: 1    Date Filed: 05/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10852                             May 31, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONALD FRANK LEE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-268-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Ronald Frank Lee pleaded guilty to one count of possession of a firearm
by a convicted felon, and he received a sentence of 24 months in prison, to be
followed by a three-year term of supervised release. On appeal, he argues that
the district court plainly erred by imposing a condition of supervised release
requiring that he “permit a probation officer to visit [him] at any time at home




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10852     Document: 00514979092       Page: 2   Date Filed: 05/31/2019


                                    No. 18-10852

or elsewhere and permit confiscation of any contraband observed in plain view
of the probation officer.”
      As Lee concedes, because the argument is raised for the first time on
appeal, review is for plain error. See United States v. Salazar, 743 F.3d 445,
448 (5th Cir. 2014). To demonstrate plain error, he must show a forfeited error
that is clear or obvious and that affects his substantial rights. Puckett v.
United States, 556 U.S. 129, 135 (2009). If Lee makes such a showing, this
court has the discretion to correct the error but should do so only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
Lee has not satisfied this standard. See United States v. Cabello, 916 F.3d 543,
544 (5th Cir. 2019).         Accordingly, the judgment of the district court is
AFFIRMED.




                                          2